PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/668,014
Filing Date: 30 Oct 2019
Appellant(s): Lauren Cecchi



__________________
Michael A. Blake
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 22, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 1, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards, US Patent Design D392913.
Regarding claim 1, Edwards teaches a soccer ball trophy in the form of a memorabilia ball simulacrum (Figures 1-4), the memorabilia ball simulacrum comprising: a front side (figures 1 and 2); a rear side (Figure 3) on a side opposite the front side, the rear side being flat and smooth, the rear side parallel to the front side (figure 2); the diameter of the rear side is equal to the diameter of the front side;
a plurality of indentation on the front side, the plurality of indentations configured to appear like the seams of a ball, the plurality of indentations each having a horizontal floor that is parallel to the front side and rear side, and each horizontal floor is located between the front side and rear side; and
an outer perimeter of the memorabilia ball simulacrum;
an outer perimeter of the front side, wherein the outer perimeter of the memorabilia ball simulacrum and the outer perimeter of the front side are coincident;
wherein the front side is generally flat and planar except for the plurality of indentations. 

    PNG
    media_image2.png
    387
    635
    media_image2.png
    Greyscale

Regarding claim 4, Edwards teaches the front side is configured to receive an autograph. Note: the autograph is not positively claimed.
Regarding claim 7, Edwards teaches the memorabilia ball simulacrum has the appearance of a soccer ball.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olinger, US Patent Design D443229 in view of Edwards, US Patent Design D392913.
Regarding claim 1, Olinger teaches a soccer sports plaque in the form of a memorabilia ball simulacrum (Figures 1-2), the memorabilia ball simulacrum comprising: a front side (figures 1-2); a rear side (Figure 3) on a side opposite the front side, the rear side being flat and smooth, the rear side parallel to the front side (figures 4-7);
a plurality of indentation on the front side, the plurality of indentations configured to appear like the seams of a ball, the plurality of indentations each having a horizontal floor that is parallel to the front side and rear side, and each horizontal floor is located between the front side and rear side; and
an outer perimeter of the memorabilia ball simulacrum;
an outer perimeter of the front side, wherein the outer perimeter of the memorabilia ball simulacrum and the outer perimeter of the front side are coincident;
wherein the front side is generally flat and planar except for the plurality of indentations.

[AltContent: arrow][AltContent: textbox (Partial polygon)][AltContent: arrow][AltContent: textbox (Outer perimeter)]
    PNG
    media_image3.png
    416
    682
    media_image3.png
    Greyscale

  		 	
Olinger does not teach the diameter of the front side equal to the diameter of the rear side.
Regarding claim 1, Edwards teaches a soccer ball trophy in the form of a memorabilia ball simulacrum (Figures 1-4), the memorabilia ball simulacrum comprising: a front side (figures 1 and 2); a rear side (Figure 3) on a side opposite the front side, the rear side being flat and smooth, the rear side parallel to the front side (figure 2); the diameter of the rear side is equal to the diameter of the front side.
Since the applicant does not teach the diameter of the rear side is equal to the diameter of the front side solves any stated problem or is for any particular purpose, it appears that having the diameter of the front and rear side being any suitable dimension relative to one another as taught by Olinger would perform equally well to provide a soccer ball shaped display member. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed to construct the diameter of the front and rear surfaces of soccer sports plaque taught by Olinger being equal as taught by soccer ball trophy taught by Edwards as a matter of design since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Olinger teaches a plurality of polygons on the front side; a plurality of portions of polygons on the front side; the plurality of indentations located at the perimeter of each polygon and each portions of polygons; and wherein the surface area of the polygons and the surface area of the portions of polygons are all coplanar.
Regarding claim 3, Olinger, as best understood, teaches the plurality of polygons comprise: a first hexagon; a second hexagon abutting the first hexagon; a first pentagon located above the two hexagons and abutting the two hexagons; a second pentagon located below the two hexagons, and abutting the two hexagons; the plurality of portions of polygons comprising: a portion of a third hexagon abutting the first pentagon; a portion of a fourth hexagon abutting the portion of the third hexagon, first pentagon and the second hexagon; a portion of a third pentagon abutting the second hexagon and the portion of the fourth hexagon; a portion of a fifth hexagon abutting the second hexagon and the portion of the third pentagon; a portion of a sixth hexagon abutting the second pentagon and the portion of the fifth hexagon; a portion of a seventh hexagon abutting the portion of the sixth hexagon and the second pentagon; a portion of a fourth pentagon abutting the portion of the seventh hexagon and the first hexagon; a portion of an eighth hexagon abutting the portion of the portion of the fourth pentagon and the portion of the third hexagon.
Regarding claim 4, Olinger teaches the front side is configured to receive an autograph. Note: the autograph is not positively claimed.
Regarding claims 5-6 and 11, Olinger does not describe the dimensions of the simulacrum and seams. Since the applicant does not disclose that the specific claimed dimensions for the thickness and diameter of the ball simulacrum and depth of the seams solves any stated problem or is for any particular purpose (see applicant’s specification ¶ 0014 and 0017), it appears that constructing the soccer sports plaque taught by Olinger with any suitable dimension would perform equally well in provide a display. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the simulacrum of any dimensions to effectively portray a soccer ball, as taught by Olinger. Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 7, Olinger teaches the memorabilia ball simulacrum has the appearance of a soccer ball.
Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olinger, US Patent Design D443229 in view of Edwards, US Patent Design D392913 as applied to claim 1 above and in view of Cecchi et al (Cecchi), US Patent Application Publication 20140143033.
Olinger does not teach a collectable item for acquiring and displaying an autograph in the form of a memorabilia ball simulacrum comprising printed information about an athlete, sports team or a player’s number.
Cecchi teaches an autographable flat object comprising signature piece 10 with a printed image thereon, wherein the image can be an image of the user, sports athlete, celebrity or number and signature (autograph). Cecchi also teaches the signature piece can be in the form a soccer ball. See figure 10F.

    PNG
    media_image4.png
    303
    292
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    281
    291
    media_image5.png
    Greyscale

	 
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention construct the plaque in the form of a memorabilia ball simulacrum taught by Olinger with printed indicia as taught by Cecchi to provide additional information about the ball simulacrum.

(2) Response to Argument
	Regarding the rejection of claims 1, 4 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Edwards, US Patent Design D392913.
	The appellant argues “Edwards does not suggest, explicitly or implicitly “indentations each having a horizontal floor that is parallel to the front side and rear side, and each horizontal floor is located between the front side and the rear side”. Edwards, a design patent, only shows indentations with a curved floor, see Figure 2 from Edwards below.

    PNG
    media_image6.png
    181
    723
    media_image6.png
    Greyscale

The appellant also argues “the floor of each indentation, each of which are clearly curved. Thus, because Edwards fails to teach, disclose or suggest the horizontal floors of the indentations, the Examiner has failed to make a prima facie case of anticipation with respect to claim 1.”
The examiner disagrees. The examiner contends the bottom or apex of each indentation is parallel to the front and rear side of the trophy taught by Edwards. (See figure 2). The claims do not recite the indentations having a flat bottom, wherein the flat bottom is parallel to the front and rear sides. The claims only recite that the horizontal floor of the indentation is parallel to the front side and rear side. Nowhere does the claim preclude the indentation from being curved.
Regarding the rejection of claims 1-7 and 11 over Olinger, US Patent Design D443229 in view of Edwards, US Patent Design D392913, the appellant argues the proposed modification cannot render the prior art unsatisfactory for its intended purpose. The appellant argues “the examiner’s proposed modification would destroy the design of the Olinger design patent.” Since “Olinger is a design patent, and Olinger created a design with a larger rear diameter than front diameter, so that the soccer ball object would have the appearance of a plaque. Changing the diameter as proposed by the examiner would change the design of the Olinger patent, and the Olinger device would no longer have its unique “plaque” characteristic of appearing like a relief sculpture, that is the Olinger device looks like a ball projecting from a background.” 
	The examiner disagrees.
	Both Olinger and Edwards teach a planar tablet-like display device having indentations to simulate or give the appearance of a soccer ball. The difference between the Olinger and Edwards references is Olinger’s plaque has a tapered edge and Edwards has squared edges. The applicant does not disclose that having “the rear side diameter is equal to the front side diameter” is critical, solves any stated problem or is for any particular purpose. The examiner contends the shape of the edges of display device taught by Olinger and Edwards does not change the function or the intended purpose of the device. In addition, the examiner contends modifying Olinger in view of Edwards is merely changing the shape of the device.
	Regarding the appellant’s argument that the “principle of operation of Olinger is to have the disclosed design appear as a plaque. Modifying the diameters as suggested by the Examiner would change the principle of operation of Olinger.” The examiner contends the principle operation of both Olinger and Edwards is to provide a display device having the appearance of a soccer ball. Changing the shape of the edge of either Olinger or Edward would not change the function of the devices.
Regarding claim 3, the appellant argues “Olinger does not disclose “a portion of a seventh hexagon”, “a portion of a fourth pentagon’, nor “a portion of an eighth hexagon”. The appellant contends the 7“ hexagon, 4" pentagon, and 8 hexagon taught by Olinger “are not “portions” of hexagons or pentagons, but instead are the entire hexagon or pentagon. (Please note that the parenthesis around the word “portion” indicates that the indicated hexagon or polygon is not a “portion” of said hexagon or polygon, but rather is a whole hexagon or polygon.)”
The examiner disagrees. The examiner contends entire hexagon or pentagon taught by Olinger comprises a portion of hexagon or pentagon. The claims do not preclude the entire or whole hexagon or pentagon.
The rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
Conferees:
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631                                                                                                                                                                                                        
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.